{¶ 1} IT IS ORDERED by the court that the motions to clarify be, and hereby are, granted.
Allen Schulman & Associates Co., L.P.A., and Allen Schulman Jr.; John S. Coury, for cross-appellants.
Tucker, Ellis & West, L.L.P., Irene C. Keyse-Walker, Mark F. McCarthy and Kristen L. Mayer, for cross-appellee Travelers Indemnity Co. of Illinois.
Gallagher, Sharp, Fulton & Norman, Timothy J. Fitzgerald and D. John Travis, for cross-appellee Federal Insurance Co.
Janik & Dorman, L.L.P., Steven G. Janik and Matthew J. Grimm, for crossappellee National Union Fire Insurance Co. of Pittsburgh, PA.
Law Offices of Robert B. Daane, L.L.C., and Robert B. Daane, for crossappellee Grange Mutual Casualty Insurance Co.
{¶ 2} IT IS FURTHER ORDERED by the court that the second paragraph of our April 20, 2004 order is vacated.
{¶ 3} IT IS FURTHER ORDERED by the court that cross-appellants’ motion for reconsideration filed November 17, 2003, is denied.
Moyer, C.J., Lundberg Stratton, O’Connor and O’Donnell, JJ., concur.
Resnick, F.E. Sweeney and Pfeifer, JJ., dissent.